                                         1
                                         2
                                         3
                                         4
                                         5
                                         6                                                                  JS-6
                                         7
                                         8                         UNITED STATES DISTRICT COURT
                                         9       CENTRAL DISTRICT OF CALIFORNIA - EASTERN DIVISION
                                         10
                                         11 GERARDO FLORES,                         Case No. 5:18-cv-01311 JVS (KKx)
DYKEMA GOSSETT LLP
                333 SOUTH GRAND AVENUE




                                         12
                 LOS ANGELES, CA 90071




                                                      Plaintiff,                    ORDER OF DISMISSAL
                                         13      v.
                       SUITE 2100




                                         14 FEDERAL HOME LOAN MORTGAGE
                                            CORPORATION; J.P. MORGAN
                                         15 CHASE BANK, N.A.; and DOES 1-10
                                            inclusive,
                                         16
                                                       Defendants.
                                         17
                                         18
                                         19
                                         20
                                         21
                                         22
                                         23
                                         24
                                         25
                                         26
                                         27
                                         28
                                                                                1
                                                                                          CASE NO.: 5:18-cv-01311 JVS (KKx)
                                                                                        [PROPOSED] ORDER OF DISMISSAL
                                          1         Defendants JPMorgan Chase Bank, N.A. (“Chase”) and Federal Home Loan
                                          2 Mortgage Corporation (“Federal”) (together “Defendants”) filed a motion to dismiss
                                          3 Plaintiff Gerardo Flores’ (“Flores”) First Amended Complaint (“FAC”) for failure to
                                          4 state a claim pursuant to Federal Rule of Civil Procedure 12(b)(6). Mot., Docket No.
                                          5 17. Flores filed an opposition. Opp’n, Docket No. 18. Defendants replied. Reply,
                                          6 Docket No. 20.
                                          7         On September 10, 2018, the Court dismissed Flores’ original Complaint for
                                          8 failure to state a claim. Order, Docket No. 15. In that order, the Court found that all
                                          9 three of Flores’ claims were facially time-barred by the statute of limitations, and that
                                         10 Flores’ Complaint failed to plead sufficient facts to establish that the delayed
                                         11 discovery rule or estoppel should apply to postpone the limitations period. Id. at 4-6.
DYKEMA GOSSETT LLP
                333 SOUTH GRAND AVENUE




                                         12         THE COURT FINDS that the FAC is essentially identical to the original
                 LOS ANGELES, CA 90071




                                         13 Complaint. The FAC adds no new allegations that support a finding of delayed
                       SUITE 2100




                                         14 discovery or estoppel. Compare Compl., Docket No. 1-2 ¶¶ 14-16, with FAC,
                                         15 Docket No. 16 ¶¶ 14-16.
                                         16         THE COURT GRANTS DEFENDANTS’ MOTION TO DISMISS WITH
                                         17 PREJUDICE, AND WITHOUT LEAVE TO AMEND.
                                         18         IT IS SO ORDERED.
                                         19
                                         20
                                         21 Dated: November 26, 2018                        _______________________________
                                                                                            The Honorable James V. Selna
                                         22                                                 United States District Court Judge
                                         23
                                         24
                                         25
                                         26
                                         27
                                         28
                                                                                        2
                                                                                                   CASE NO.: 5:18-cv-01311 JVS (KKx)
                                                                                                 [PROPOSED] ORDER OF DISMISSAL
